ACCEPTED
                                                                                            03-15-00461-CV
                                                                                                    7098487
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                      9/25/2015 10:33:01 AM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                           APPELLATE DOCKET NO: 03-15-0461-CV

                                                                         FILED IN
 BROWN REAL ESTATE                            §                   THIRD   DISTRICT
                                                                   3rd COURT OF APPEALS
 VENTURES 5,                                  §                      AUSTIN, TEXAS
     Cross-Appellant,                         §                 9/25/2015 10:33:01 AM
                                              §              COURTJEFFREY    D. KYLE
                                                                     OF APPEALS
                                                                         Clerk
 v.                                           §
                                              §
 HDI PLASTICS, INC.,                          §                    AUSTIN, TEXAS
      Cross-Appellee.

      HOPKINS & WILLIAMS, PLLC'S AND M. MATTHEW WILLIAMS'
         MOTION TO WITHDRAW AS ATTORNEYS IN CHARGE

TO THE HONORABLE JUDGE OF THIS COURT:

         Hopkins & Williams, PLLC and M. Matthew Williams (collectively

"Attorneys") move this Court to allow their withdrawal as the attorneys in charge

for Cross-Appellee, HDI Plastics, Inc. ("Cross-Appellee HDI"), who has

terminated Attorneys' representation based upon the company's insolvency and

inability to pay its current or future attorney's fees.

                                         A. Facts

         1.       Cross-Appellant is BROWN REAL ESTATE VENTURES 5 ("Cross-

Appellant").

         2.       Cross-Appellee HDI is a domestic corporation.

         3.       On January 10, 2014, Cross-Appellant sued Cross-Appellee HDI for

violations of the Texas Uniform Fraudulent Transfer Act.

         4.       The Final Judgment in this case was entered on May 28, 2015.

         5.       After two hearings, Cross-Appellee HDI had the judgment against it

reduced by $448,650.00.


Motion to Withdraw (HDI)
                                            -1-
         6.       Cross Motions to Modify, Correct and Reform the Judgment were

both denied on August 4, 2015, and Cross-Appellant has appealed the judgment

against Cross-Appellee HDI to the Third District Court of Appeals.

         7.       On or about August 31, 2015, Cross-Appellee HDI entirely ceased its

business operations after being unable to pay its employees for approximately two

weeks. President of Cross-Appellee HDI, Kenneth Brimmer, has confirmed to

Attorneys that Cross-Appellee HDI cannot pay its sizable attorney's fees currently

owed to Attorneys, incurred before, during, and after the seven-day trial, and

thereafter expressly terminated Attorneys' services in this lawsuit effective

immediately.

         8.       On September 22, 2015, Cross-Appellee HDI informed Attorneys of

its desire to discharge Attorneys and to have Attorneys withdrawn as the attorneys

of record in this lawsuit effective immediately.

                               B. Argument & Authorities

         9.       A client may discharge his attorney at any time even without cause,

and Cross-Appellee HDI, who is insolvent, desires the immediate discharge of its

Attorneys from this lawsuit and appeal and desires Attorneys' immediate

withdrawal from this lawsuit and appeal as the lawyers for Cross-Appellee HDI.

See Rogers v. Clinton, 794 S.W.2d 9, 10 n.1 (Texas 1990). Cross-Appellee HDI

agrees to this motion as follows:




Motion to Withdraw (HDI)
                                            -2-
                                                  VERIFICATION

         Before me, the undersigned notary, on this day personally appeared Defendant Kenneth

Brimmer, individually, a person whose identity is known to me. After I administered an oath to

him, upon his oath he said that he read the DEFENDANT KENNETH BRJMMER'S FIRST
                        AGREED BY:
AMENDED ORIGINAL ANSWER, including certain verified pleas made in his individual

                              HDIinPlastics,
capacity, and that the facts stated             Inc.,
                                    it are within his personal knowledge and are true and correct.




                                              By:    ________________________________
                                                     Kenneth Brimmer
                                                      Kenneth Brimmer, President
         SUBSCRIBED AND SWORN TO before me on this the 29th day of September 2014, by
        10.an individual.
Adam Mosier,    Contemporaneous                       with the filing of this motion, Attorneys have

  delivered a copy of this motion to Cross-Appellee HDI and have notified its

  President, Kenneth Brimmer, in writing, by both certified and regular mail, of its

  right to object to the motion.                                 EMILY KATE YURAS
                                                              My Commission Expires
                                                                  June 19, 2017
             11.        As stated in paragraphs 8 and 9 supra, Cross-Appellee HDI consents

  to this motion.

             12.        The last known address of Cross-Appellee HDI in Taylor, Texas is no

  longer valid because its business is no longer operating at that or any other location

  in the state. Cross-Appellee HDI's President, Kenneth Brimmer, can therefore be

  served at his last known business 11address: 10275 Wayzata Blvd., Minnetonka, MN
Kenneth Brimmer's First Amended Original Answer




  55305.

             13.        Cross-Appellee               HDI   has      been        served   with   post-judgment

  interrogatories and requests for production, which Cross-Appellee HDI is unable to

  answer because of the loss of its employees and loss of access to its books and

  records, the location of which is currently unknown to Attorneys. These post-

  judgment discovery responses are due on September 23, 2015. Other than these

  discovery responses, there are no pending settings or deadlines in this case known

  to Attorneys at the present time. Cross-Appellee HDI will likely have appellate

  deadlines set by the Third District Court of Appeals in the near future.
  Motion to Withdraw (HDI)
                                                             -3-
                                      C. Conclusion

         14.      In conclusion, Cross-Appellee HDI desires that Attorneys withdraw as

the attorneys of record in this lawsuit and agrees to this motion, and Attorneys seek

to withdraw because Cross-Appellee HDI is insolvent and cannot pay its current or

future attorney's fees.

                                          D. Prayer

         15.      For these reasons, Hopkins & Williams, PLLC and attorney M.

Matthew Williams ask the Court to grant their motion to immediately withdraw as

the attorneys in charge for Cross-Appellee, HDI Plastics, Inc. in this lawsuit and on

appeal.

                                           Respectfully submitted,

                                           Hopkins & Williams, PLLC
                                           12117 Bee Caves Road, Suite 260
                                           Austin, Texas 78738
                                           (512) 600-4320 – Telephone
                                           (512) 600-4326 – Facsimile




                                    By:
                                           M. Matthew Williams
                                           Texas State Bar No. 24047115
                                           Mark D. Hopkins
                                           Texas State Bar No. 00793975
                                           Glenn A. Brown
                                           Texas State Bar No. 00796255

                                           ATTORNEYS FOR CROSS-APPELLEE




Motion to Withdraw (HDI)
                                             -4-
                           CERTIFICATE OF CONFERENCE

     I certify that I attempted to confer with Michael Deitch via email on
Thursday, September 24, 2015 11:04 a.m. regarding HOPKINS & WILLIAMS,
PLLC'S AND M. MATTHEW WILLIAMS' MOTION TO WITHDRAW AS
ATTORNEYS IN CHARGE, and he has not responded to my inquiry about
whether or not he opposes the motion.




                                     ______________________________
                                     M. Matthew Williams




Motion to Withdraw (HDI)
                                      -5-
                           CERTIFICATE OF SERVICE

      I hereby certify that this HOPKINS & WILLIAMS, PLLC'S AND M.
MATTHEW WILLIAMS' MOTION TO WITHDRAW AS ATTORNEYS IN
CHARGE for CAUSE NO. D-1-GN-12-000807 has been forwarded to the
following persons in the stated manner on the 25th day of September 2015:

Via Electronic File Manager
Michael Deitch
The Deitch Law Offices
800 Rio Grande
Austin, TX 78701
512/474-1554
512/474-1579 (telecopy)
mike.d@dhpc-law.com (e-mail)
brian@dhpc-law.com (e-mail)

Via Certified Mail Return Receipt Requested
And Regular Mail

HDI Plastics, Inc.
Attn: Kenneth Brimmer
10275 Wayzata Blvd
Minnetonka, MN 55305




                                    M. Matthew Williams




Motion to Withdraw (HDI)
                                     -6-
STATE OF TEXAS   §
COUNTY OF TRAVIS §

                                VERIFICATION

         Before me, the undersigned notary, on this day personally appeared M.

Matthew Williams, a person whose identity is known to me. After I administered

an oath to him, upon his oath he said that he has read HOPKINS & WILLIAMS,

PLLC'S AND M. MATTHEW WILLIAMS' MOTION TO WITHDRAW AS

ATTORNEYS IN CHARGE and that the facts stated in it are within his personal

knowledge and are true and correct.




                                       ____________________________________
                                       M. Matthew Williams, for himself and for
                                       the firm Hopkins & Williams, PLLC

         SUBSCRIBED AND SWORN TO before me by M. Matthew Williams on

this the 23rd day of September 2015.




Motion to Withdraw (HDI)
                                        -7-